354 F.2d 1005
UNITED STATES of America, Appellant,v.The FARMERS BANK OF DOUGLAS, GEORGIA, Claimant of One 1964 Pontiac Catalina 4-Door Sedan Serial No. 834D1164, Appellee.
No. 22613.
United States Court of Appeals Fifth Circuit.
January 24, 1966.

Appeal from the United States District Court for the Southern District of Georgia; Frank M. Scarlett, Judge.
Richard C. Chadwick, Asst. U. S. Atty., Savannah, Ga., Donald H. Fraser, U. S. Atty., for appellant.
John W. Bennett, Waycross, Ga., Bennett, Pedrick & Bennett, Waycross, Ga., of counsel, for appellee.
Before BELL and COLEMAN, Circuit Judges, and GARZA, District Judge.
PER CURIAM:


1
It appearing that the government failed in its burden to show either a record or reputation, United States v. General Motor Acceptance Corp., 5 Cir., 1961, 296 F.2d 246, the judgment appealed from is due to be, and it is affirmed.